DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onodera ‘833 et al. (U.S. Patent Application Publication 2008/0107833).
Onodera ‘833 discloses a method of processing a liquid crystal polymer film, the method comprising steps of: providing a substrate (14); providing a liquid crystal polymer film (12); laminating (at 15) the liquid crystal polymer film with the substrate to form a composite layer; heating (at 15 and 16) the composite layer at a temperature; and separating (at 17) the heated liquid crystal polymer film from the substrate to obtain a processed liquid crystal polymer film (Figure 2 and Paragraphs 0030-0032 and 0040).
Regarding claim 10, Onodera ‘833 teaches the steps of laminating the liquid crystal polymer film with the substrate and heating the composite layer at the temperature are performed simultaneously (at 15 see paragraphs 0030-0032 and 0040).  
Regarding claim 11, Onodera ‘833 teaches the step of heating the composite layer at the temperature (at 16) includes heating the composite layer for a time period of 1 hour to 24 hours (e.g. 6 hours see paragraph 0040).  
Regarding claim 12, Onodera ‘833 teaches during the step of heating the composite layer at the temperature, the temperature is lower than a melting point or a liquid crystal transition temperature of the liquid crystal polymer film before heating (Paragraphs 0032 and 0040).
Regarding claim 13, Onodera ‘833 teaches the step of heating the composite layer at the temperature includes performing a series of heating stages to heat the composite layer (at heating stage 15 and then at heating stage 16 see Figure 2).
  Regarding claim 15, Onodera ‘833 teaches the step of separating the heated liquid crystal polymer film from the substrate includes using a peeling-roller member having an upper peeling roller (17) and a lower peeling roller (17) to separate the liquid crystal polymer film from the substrate (Figure 2 and Paragraph 0032).
Claims 1, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. (WO 2014/034917 and see also the machine translation).
Hosoda discloses a method of processing a liquid crystal polymer film, the method comprising steps of: providing a substrate (20); providing a liquid crystal polymer film (10); laminating (at 3) the liquid crystal polymer film with the substrate to form a composite layer; heating (at 3 and 4) the composite layer at a temperature; and separating (at 5) the heated liquid crystal polymer film from the substrate to obtain a processed liquid crystal polymer film (Figure 1 and lines 315-493 of the machine translation).
Regarding claim 10, Hosoda teaches the steps of laminating the liquid crystal polymer film with the substrate and heating the composite layer at the temperature are performed simultaneously (at 3 see lines 388-423 of the machine translation).  
Regarding claim 12, Hosoda teaches during the step of heating the composite layer at the temperature, the temperature is lower than a melting point or a liquid crystal transition temperature of the liquid crystal polymer film before heating (see lines 388-459 of the machine translation).
Regarding claim 13, Hosoda teaches the step of heating the composite layer at the temperature includes performing a series of heating stages to heat the composite layer (at heating stage 42 and then at heating stage 41 see Figure 1).
Regarding claim 14, Hosoda teaches a heating temperature of each heating stage (in the series of heating stages comprising heating stage 42 followed by heating stage 41) is higher than a heating temperature of a previous stage (see lines 424-459 of the machine translation).  
Regarding claim 15, Hosoda teaches the step of separating the heated liquid crystal polymer film from the substrate includes using a peeling-roller member having an upper peeling roller (5a) and a lower peeling roller (5b) to separate the liquid crystal polymer film from the substrate (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera ‘833 in view of Onodera ‘796 et al. (U.S. Patent 6,616,796).  Additionally, claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Onodera ‘796.
Onodera ‘833 and Hosoda are each described above in full detail.  Each of Onodera ‘833 and Hosoda teach the substrate includes a metal substrate (Paragraph 0007 of Onodera ‘833 and lines 315-353 of the machine translation of Hosoda) wherein neither requires the substrate have any particular surface roughness (Hosoda suggesting the surface is treated).  It is known in the same art of laminating liquid crystal polymer film (1) with a metal substrate (3) (and including that may be later peeled) the surface roughness of the substrate is a result-effective variable to determine the adhesion strength as evidenced by Onodera ‘796 (Column 12, lines 5-12 and Column 14, lines 40-46) and including the substrate is generally produced as flat with a surface roughness not greater than 1 µm (considered having a flat surface without a patterned texture) and may be treated to a surface roughness of 2 to 4 µm to increase adhesion strength (considered a patterned substrate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the metal substrate taught by Onodera ‘833 or Hosoda includes a flat surface without a pattern texture or a patterned surface as a function of the desired adhesion strength therebetween (i.e. surface not patterned/patterned is a result-effective variable see MPEP 2144.05) as evidenced by Onodera ‘796.
Regarding claim 9, Onodera ‘833 and Hosoda (as shown in Figures 2 and 1 respectively) each teach each of the steps of laminating the liquid crystal polymer film with the substrate, heating the composite layer at the temperature, and separating the heated liquid crystal polymer film from the substrate includes continuously transporting the composite layer.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda optionally in view of Onodera ‘833.
Hosoda is described above in full detail.  Hosoda does not require the step of heating the composite layer at the temperature includes heating the composite layer for any particular time period teaching to determine by experiment the temperature and time period to achieve the desired increase in thermal expansion coefficient of the liquid crystal polymer film (see lines 460-493 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of heating the composite layer at the temperature as taught by Hosoda includes heating the composite layer for a time period, such as 1 hour to 24 hours, sufficient that in combination with the temperature achieves the desired increase in thermal expansion coefficient as directed by Hosoda (i.e. the time period is a result-effective variable see MPEP 2144.05) and optionally further wherein the conventional predictable time period is six hours as evidenced by Onodera ‘833 (described above in full detail).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onodera ‘833 in view of Hosoda.
Onodera ‘833 is described above in full detail.  Onodera ‘833 does not expressly teach a heating temperature of each heating stage is higher than a heating temperature of a previous stage.  Onodera ‘833 does not teach away from a heating temperature of each heating stage (at or within 16) is higher than a heating temperature of a previous stage (at 15 or previously within 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a heating temperature of each heating stage in Onodera ‘833 is higher than a heating temperature of a previous stage as it is known in the same art the temperature is not the same at all positions/stages such as a heating temperature of each heating stage (at 41) is higher than a heating temperature of a previous stage (at 42) to provide preheating as evidenced by Hosoda (see lines 424-459 of the machine translation).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method of processing a liquid crystal polymer film as claimed in claims 1 and 3 and further wherein the patterned metal substrate includes a trench and two strip-shaped platforms, and the strip-shaped platforms protrude from two sides of the trench.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746